927 F.2d 1257
288 U.S.App.D.C. 402
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.LACLEDE GAS COMPANY, Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent,Atlanta Gas Light Company, et al., Intervenors.ENTEX, A DIVISION OF ARKLA, INC., Petitioners,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent,United Gas Pipeline Company, et al., Intervenors.
Nos. 89-1670, 89-1671, 89-1716, 89-1769, 90-1144, 90-1239,and 90-1386.
United States Court of Appeals, District of Columbia Circuit.
Feb. 21, 1991.

REMANDED.
Before BUCKLEY, SENTELLE and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of respondent's motion for remand and the responses thereto, including the request of Chevron U.S.A. Inc., petitioner in Nos. 89-1717 and 90-1174, and Texaco, Inc. petitioner in Nos. 90-1175 and 89-1718 to sever these petitions from No. 89-1670, et al.;    the joint motion of Process Gas, et al. to govern further proceedings;  the motion to lodge document;  the motion for consolidation and remand, and the responses thereto;  and the motion for leave to file a motion to intervene out-of-time, it is


2
ORDERED that the motion for consolidation of case No. 90-1479 with No. 89-1670, et al. be granted.  It is


3
FURTHER ORDERED, that the request of Chevron U.S.A. Inc., petitioner in Nos. 89-1717 and 90-1174, and Texaco, Inc., petitioner in Nos. 90-1175 and 89-1718, to sever these petitions from No. 89-1670, et al. be granted.  The Clerk is directed to deconsolidate these cases from No. 89-1670, et al. and to schedule them in the normal course.  The four cases shall remain consolidated with each other and No. 89-1717, Chevron U.S.A. Inc. v. FERC is established as the lead case.  All future filings should reflect that designation.  It is


4
FURTHER ORDERED that the unopposed motion to file document be granted.  The Clerk is directed to file the lodged pleading.  It is


5
FURTHER ORDERED that respondent's motion for remand of case No. 89-1670, et al. be granted.  It is


6
FURTHER ORDERED that the joint motion to govern further proceedings be denied.  It is


7
FURTHER ORDERED that all remaining motions be dismissed as moot.


8
The Clerk is directed to file this order in Nos. 89-1670, et al. and 89-1717, et al.


9
The Clerk is directed to withhold issuance of the mandate herein in 89-1670, et al. until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.